DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the first connection line is located in a third metal layer; and the first electrode of the photodiode is located in a fourth metal layer, wherein the second metal layer is located on a side of the first metal layer facing away from the substrate, the third metal layer is located on a side of the second metal layer facing away from the substrate, and the fourth metal 5layer is located on a side of the third metal layer facing away from the first metal layer,” as recited in claim 1,” and “ wherein in the second direction, the reset control signal line of an ih active pixel sensing circuit structure of the plurality of active pixel sensing circuit structures is reused as the read control signal line of a (i+1)th active pixel sensing circuit structure of the plurality of active 15pixel sensing circuit structures, where i is an integer larger than or equal to 1,” as recited in claims 15, 17, and 18.
Sasago et al. (US 20180249104 A1, hereinafter Sasago), the closest reference, teaches an active matrix (FIGS. 1A-5B) comprising: a first transistor (reset transistor 106) comprising a control electrode, a first electrode and a second electrode;  (electrodes connected to each end of the transistor, see FIGS. 1A-5B) 5a second transistor (amplification transistor 107) comprising a control electrode, a first electrode and a second electrode; (electrodes connected to each end of the transistor, see FIGS. 1A-5B) a third transistor (selection transistor 108) comprising a control electrode, a first electrode and a second electrode; (electrodes connected to each end of the transistor, see FIGS. 1A-5B) a reset control signal line; a read control signal line; (control line 206) a first voltage signal line; (control line 207)  10a second voltage signal line; (control 208) an output signal line; (column signal line 204) and a photodiode… (photodiode 100/115)
However, Sasago does not explicitly teach the specific geometries of at least claims 1, 15, 17, and 18, namely at least “the first connection line is located in a third metal layer; and the first electrode of the photodiode is located in a fourth metal layer, wherein the second metal layer is located on a side of the first metal layer facing away from the substrate, the third metal layer is located on a side of the second metal layer facing away from the substrate, and the fourth metal 5layer is located on a side of the third metal layer facing away from the first metal layer,” as recited in claim 1,” and “ wherein in the second direction, the reset control signal line of an ih active pixel sensing circuit structure of the plurality of active pixel sensing circuit structures is reused as the read control signal line of a (i+1)th active pixel sensing circuit structure of the plurality of active 15pixel sensing circuit structures, where i is an integer larger than or equal to 1,” as recited in claims 15, 17, and 18. No other reference remedies these deficiencies.
Therefore, claims 1, 15, 17, and 18 are allowed, and claims 2-14 and 16 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812